Title: To James Madison from Richard Worsam Meade, 15 December 1805 (Abstract)
From: Meade, Richard Worsam
To: Madison, James


          § From Richard Worsam Meade. 15 December 1805, Cádiz. “I have the honor to hand you inclosed, a letter forwarded me by Mr. Erving from Madrid, with ⟨inst⟩;ructions to Send on, by Some carefull person. C⟨o⟩;nsidering the departure of Capt. Lindsay as a favorable occasion, I inclose it with our last Madrid Gazette, containing the particulars of ⟨th⟩;e Successes of the french armies on the Continent.
          “I also take the liberty of inclosing a copy [not found] ⟨o⟩;f an official letter from Adml. now Lord Collingwood t⟨o⟩; The marquez de Solana our Governor here, res⟨p⟩;ecting the blockade of this port. It differs most ⟨e⟩;ssentially from the official communication made by Lord Mulgrave to Mr. Munroe, in as much ⟨a⟩;s the ingress of provisions, was prohibited, whereas Lord Collingwoods letter, the original of which The Governor was polite enough to shew me, expressly says, ‘All Cargoes whatsoever except Contraband of War shall freely pass in & out.[’]”
        